UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7669



AARON HOLSEY,

                                              Plaintiff - Appellant,

          versus


PAUL DAVIS, Individually and as Chairperson of
the Maryland Parole Board; BLOUNT, Individ-
ually and as Commissioner with the Parole
Commission; MARYLAND PAROLE COMMISSION; MARY-
LAND DIVISION OF CORRECTION-PERSONNEL AND
OFFICIALS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-96-3989-JFM)


Submitted:   October 20, 1998             Decided:   November 3, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aaron Holsey, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Wendy Ann Kronmiller, Assistant Attorney General, Balti-
more, Maryland; Susan Lynn Howe, DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONAL SERVICES, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Aaron Holsey appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint and

denying his motion for reconsideration. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Holsey v. Davis, No. CA-96-3989-JFM (D. Md. Sept. 9 and Oct. 9,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2